DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the instant application and are examined on the merits herein. 

Response to Arguments
Objections to the Drawings
The objections to the drawings have been withdrawn in light of the amendments to the drawings and the specification.

Objections to the Specification
The objections to the specification have been withdrawn in light of the amendments to the specification.

Claim Rejections under 35 U.S.C. 102(a)(1)
Applicant's remarks filed 07/19/2022 have been fully considered but are not found persuasive. The rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by Misek is maintained.
The arguments set forth by the applicant regarding Misek are as follows: the applicant asserts on pg. 12-15 that Misek repeatedly teaches that including carbon black makes it impossible to achieve an infrared-transparent printed region and that the portion of Misek cited by the Office Action provided by the examiner has disclosed a comparative example in Misek emphasizing Misek’s teaching that a printed graphic including carbon black will not be infrared-transparent. Further, the applicant asserts on pg. 15-17 that the Office Action provided by the examiner has not established anticipation in regards to the infrared-transparent printed region being fluorescent-free and that the overall assertion that Misek is not disclosed as being fluorescent or as containing fluorescers is not correct in regards to para. 0063, 0077, and 0088 of Misek. 
In response to the applicant’s first arguments, the examiner would first like to note that the Office action did not rely upon para. 0066 of Misek to disclose the limitation “wherein the colorant comprises carbon black.” This paragraph and its related Table were relied upon for the disclosure of L* values of carbon black. The examiner did rely upon para. 0067-0068 lines 1-15 and 1-9 and para. 0088 lines 15-16 to disclose the limitation “wherein the colorant comprises carbon black”. The first citation to para. 0067-0068 was relied upon to explain how carbon black is used as an infrared blocker and the second citation to para. 0088 was relied upon to show the disclosure of Misek that the inspection region (the area comprising the infrared-transparent printed region) can include an infrared blocker. Additionally, in response to the citations of Misek that the applicant has cited to show Misek teaching against the colorant comprising carbon black, the examiner acknowledges the citations and further points the applicant to MPEP sections 2131.05 and 2123. From MPEP 2131.05 “A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).” As explained above, the citations relied upon by the examiner disclose at least one embodiment in which the infrared-transparent printed region of Misek would include a colorant comprising carbon black. The question of whether Misek “teaches away” from using carbon black is inapplicable against an anticipation analysis as the reference does disclose a colorant comprising carbon black and is thus considered no less anticipatory. Further, from MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” While it may be conceded that the addition of carbon black may not be preferred by Misek, at least in reference to the cited passages by the applicant, preferred embodiments do not constitute a teaching away and nonpreferred embodiments still constitute prior art. 
In response to the applicant’s secondary arguments, the examiner maintains the assertion that Misek is not necessarily disclosed as being fluorescent or as containing fluorescers and will further explain this position here. Misek discloses in para. 0083 that the ink generally includes one or more colorants that impart a certain color to the facing and discloses a list of dyes and pigments suitable to be used as a colorant. While the applicant is correct that the list contains multiple fluorescent compounds, the list also contains non-fluorescent compounds, including but not necessarily limited to monoazo dyes, diazo dyes, trisazo dyes, etc.. As evidenced by NPL V to Porobić (PTO-892; pg. 1-2), azo dyes represent the largest class of all commercial dyes (pg. 1 para. 1 lines 1-3) and can be generally classified as non-fluorescent as fluorescent azo dyes are rare (pg. 1 para. 3 lines 1-12). As Misek discloses using any one or more of the inks disclosed in para. 0083, some of which being considered non-fluorescent, Misek does not require the use of a fluorescent ink and it could be considered in some embodiments of Misek that the pigment is not disclosed as being fluorescent or as containing fluorescers. Regarding the passage of Misek that the applicant referred to as “the need to filter fluorescence emitted from (Misek’s) components”, the examiner asserts that this passage of Misek does not require the inks of Misek to be fluorescent and that the passage is suggesting that it may be useful to filter fluorescence in any given application of the disclosure which utilizes a fluorescent ink. Further, regarding the passage of Misek that the applicant referred to as “testing for fluorescent illuminant reading L*a*b* color values”, the examiner asserts that this does not refer to testing for fluorescence. The CIELab color space is used to describe inks by their lightness (L*) and pigment (a* and b*). The BYK Gardner Color-Guide Sphere used for the testing referred to by the applicant is a spectrometer. As evidenced by NPL U to X-RITE by PANTONE (PTO-892; pg. 8-9), in determining the L*a*b* coordinates for a color, a spectrometer will take a reflectance curve and map it to the CIELab color space. To determine the CIELab color space of a reflectance curve, the data is multiplied by a CIE standard illuminant which represents the light source under which the samples were viewed (pg. 8). Standard illuminant D65/10 refers to the daylight illuminant (Fig. 12) as multiplied by CIE 1964 10° standard observer function (Fig. 13; pg. 8-9). Therefore, this passage does not refer to a testing of fluorescence, but is rather referring to an identification of the CIELab color.
The rejection of claim 1 as anticipated by Misek is maintained. 

Claim Rejections under 35 U.S.C. 103
Applicant's remarks filed 07/19/2022 have been fully considered but are not found persuasive. The rejections of claims 2-10 as unpatentable over Misek and the rejection of claim 12 as unpatentable over Misek in view of Schnabel are maintained. 
The arguments set forth by the applicant regarding the rejection of claims 2 and 4-9 are as follows: the applicant asserts on pg. 17-18 that the assertion of the Office Action that “these limitations are merely defining the shade or hue of the colorant and would be considered an obvious matter of design choice” does not adhere to the standard set forth in MPEP 2144.05 by failing to identify any design need or market pressure to solve a problem or a finite number of identified, predictable solutions and further asserts that the applicant’s specification identifies the unexpected benefits of the color space claimed. 
In response to the applicant’s arguments, the examiner notes that it appears thatthe standard set forth in MPEP 2144.05 that the applicant is citing is in regards to KSR rationale, “obvious to try.”  However, the rationale relied upon by the examiner could be considered “design choice,” which is a choice made to change a design that will not adversely affect the prior art that does not require the identification of design need or market pressure to solve a problem. Further, the unexpected results cited by the applicant cannot be considered new or non-obvious in view of the art as a whole. It is well-known in the art to utilize color to differentiate between different components of an article as evidenced by US20050222546A1 to Vargo (PTO-892; para. 0075) or to provide a perception of softness as evidenced by US20120242009A1 to Mullane (PTO-892; para. 0002 lines 1-19). 
The rejection of claims 2 and 4-9 as unpatentable over Misek is maintained. 
The applicant has not responded to the second, separate rejection of claims 2 and 4-9 as non-functional printed matter, explained in MPEP 2111.05; therefore, the rejection is maintained.     
The arguments set forth by the applicant regarding the rejection of claims 3 and 10 are as follows: the applicant asserts on pg. 18 that the allegation of obviousness in the Office Action is in error as Misek teaches against the inclusion of virtually any amount of carbon black in a printed region. 
In response to the applicant’s arguments, the examiner maintains the assertion of obviousness and will explain that position here. The passage relied upon by the examiner and cited by the applicant discloses testing of inks down to 1% carbon black and then further explains that “virtually any amount of carbon black colorant can impede infrared inspection”. The examiner is interpreting “virtually any amount of carbon black colorant” as carbon black down to 1% as that is what was tested in the disclosure of Misek and Misek only hypothesized that any amount would impede inspection systems, but did not test it.  It could be considered obvious in view of this disclosure to utilize carbon black colorant up to 1% and further, carbon black is a common dye used in textiles and is well-known to be a cheap dye as evidenced by US10561541B1 to Heyl (PTO-892; col. 4 lines 19-23). 
The rejection of claims 3 and 10 as unpatentable over Misek is maintained.
The arguments set forth by the applicant regarding the rejection of claim 12 are as follows: the applicant asserts on pg. 18 that Misek strongly teaches against inclusion of carbon black and that this would undermine the obviousness statement including “Schnabel teaches a colorant comprising carbon black…”.
In response to the applicant’s arguments, as explained in the section above in the claim rejections under 35 U.S.C. 102(a)(1), Misek does teach using carbon black in the inspection region and this can be considered applicable prior art; therefore, modifying Misek with the disclosure of Schnabel of a colorant comprising carbon black could be considered obvious in that embodiment. 
The rejection of claim 12 as unpatentable over Misek in view of Schnabel is maintained. 

Priority
The instant application claims priority to Provisional application no. 62/781,676 filed on 12/19/2018. Priority is given for all claims to the Provisional application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P.G. Pub. no. US/2011/0088828 to Misek (IDS dated 12/10/2019).
Regarding claim 1, Misek discloses an absorbent article comprising: a topsheet (Fig. 3, 42 bodyside liner), backsheet (Fig. 3, 40 outer cover) and an absorbent core (Fig. 3, 44 absorbent assembly) disposed between the topsheet and backsheet (para. 0027 lines 8-13 absorbent assembly between outer cover and bodyside liner); and an infrared-transparent printed region (para. 0067-0068 lines 1-15 and 1-5 inspection region comprising infrared transparent ink can be anywhere on the article, printing can be on any outer surface of the article; para. 0089 infrared transparent ink could be introduced in multiple components of the article; Fig. 2, 60-64 printed graphics, 90 printed waistband; Fig. 4, 100 printed leg band), the infrared-transparent printed region comprising a colorant (para. 0012 printed graphics consist of infrared transparent colorant), wherein the colorant comprises carbon black (para. 0067-0068 lines 1-15 and 1-9, one aspect of the invention in which carbon black may be used as an infrared blocker in the colorant; para. 0088 lines 15-16 inspection region can include an infrared blocker) and wherein the colorant comprises an L* value of about 85 or less (pg. 8 Table 1, “with black colorant” column discloses L* values of inks comprising carbon black; para. 0088 lines 16-21). 
Misek does not specifically disclose the limitation of claim 1 that the colorant is “fluorescent-free”; however, Misek as disclosed (para. 0083) is considered fluorescent-free by definition of the instant application in that the pigment in Misek is not disclosed as being fluorescent or as containing fluorescers.  
Regarding claim 11, Misek further discloses that the infrared-transparent printed region is disposed on an article component selected from the group consisting of: the backsheet, a fastening system, a landing zone, an ear, a leg cuff, a waistband, a belt, and combinations thereof (para. 0050 printing of the waist band, leg band, outer cover, side panel; para. 0067-0068 lines 1-15 and 1-5 inspection region comprising infrared transparent ink can be anywhere on the article, printing can be on any outer surface of the article).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over P.G. Pub. no. US/2011/0088828 to Misek (IDS dated 12/10/2019).
Regarding claims 2 and 4-9, Misek discloses the L* values as claimed (para. 0088 lines 16-21) and does not specifically disclose the a* and b* values as claimed; however these limitations are merely defining the shade or hue of the colorant and would be considered an obvious matter of design choice. Additionally, the hue or shade of the colorant is not connected to the function of the colorant: to avoid detection by an infrared system as a defect. As Misek discloses the same function of the colorant (para. 0012 printed graphics consisting of infrared transparent ink for prevention of the graphic from blocking infrared detection during inspection), the functional relationship between the colorant and the absorbent article is not considered new or non-obvious and therefore, is considered nonfunctional printed matter which does not patentably distinguish the claimed product from the prior art. 
Regarding claims 3 and 10, Misek does not specifically disclose the claimed percentage values of carbon black by weight of the colorant; however, Misek teaches that while it may be advantageous in an aspect of the invention to utilize conventional inks comprising carbon black (para. 0067-0068 lines 1-15 and 1-9), carbon black can impede inspection systems at as little as 1% by weight of the colorant (para. 0087 lines 1-12). Therefore, it would be considered obvious to one of ordinary skill in the art before the effective filing date of the instant application in light of the disclosures of Misek to utilize carbon black up to 1% by weight of the colorant. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Misek as applied to claim 1 above, and further in view of P.G. Pub. no. US/2014/0100543 to Schnabel (PTO-892).
The disclosures of Misek are explained in paragraph 16 above. 
Misek differs from the instant application in that Misek fails to disclose that the colorant comprises a second component, wherein the second component comprises a non-IR absorbing component.
Schnabel teaches a colorant comprising carbon black and pigments disclosed in the instant application as non-IR absorbing (titanium dioxide, pigment white 6, iron oxides, solvent yellow 14, dispersed yellow 23, metanil yellow, solvent green 4, acid red 52, basic red 1, solvent orange 63) (para. 0051 lines 1-19).
Schnabel is considered to be analogous to the instant application in that Schnabel teaches a color-pigmented and printed absorbent article. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the colorant of Misek to comprise a second non-IR absorbing component as taught by Schnabel, because Misek discloses using up to 1% carbon black by weight of the colorant to avoid its impedance of infrared inspection as explained in para. 24 above and so the colorant would require a second component that does not also impede infrared inspection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781     

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781